Citation Nr: 9918153	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for residuals of a hip 
injury.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
eye injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1950 to October 1953, 
which included a tour of duty in Korea from December 1952 to 
March 1953.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from RO rating decisions dated in April and 
October 1994, which denied a claim of service connection for 
PTSD.  In March 1997 the Board remanded the appeal for 
additional necessary development, and this development has 
since been completed.  

The veteran also appeals the RO's January 1995 rating 
decision, which denied a claim of service connection for 
residuals of a back injury.  An appeal was additionally 
completed from a July 1998 rating decision which denied a 
claim of service connection for residuals of a hip injury, 
and the RO found that new and material evidence had not been 
submitted to reopen a claim of service connection for a left 
eye disorder.  

It is noted that while the veteran had initially requested a 
personal hearing at the RO, he withdrew this request in 
October 1998 by written correspondence to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran did not engage in combat with the enemy.  

3.  Although a current diagnosis of PTSD is of record, there 
is no credible supporting evidence corroborating the 
existence of any of the veteran's claimed in-service 
stressors, and the veteran is unable to provide sufficient 
information to permit independent verification of his claimed 
stressors.  

4.  There is no competent evidence linking any current back 
or hip disorder of the veteran to any incident of service.  

5.  In a March 1983 rating decision, the RO denied service 
connection for residuals of an injury of the left eye on the 
basis that no such injury was shown in service, and that no 
current eye disorder due to service was presently shown 
(other than defective vision for which service connection may 
not be granted).  Although notified of that decision and of 
his appellate rights in a letter from the RO dated in April 
1983, the veteran did not file an appeal.  

6.  Evidence associated with the file subsequent to the March 
1983 RO rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran sustained a left eye injury in 
service, that a current left eye disorder is due to service, 
or otherwise establish any material fact that was not already 
of record at the time of the March 1983 RO rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303, 3.304(f) (1998).  

2.  The veteran's claims for service connection for residuals 
of back and hip injuries are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The RO's unappealed March 1983 RO rating decision denying 
service connection for residuals of a left eye injury is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

4.  New and material evidence to reopen a claim of service 
connection for residuals of a left eye injury has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

The veteran's active military service in the United States 
(US) Air Force included a tour of duty in Korea, from July 
1952 to November 1952, and from December 1952 to March 1953.  
While stationed in Korea, the veteran's principal duty 
specialty was that of vehicle dispatcher, initially with the 
18th motor vehicle squadron in 1952, and then later with the 
51st support squadron in 1953.  The veteran's administrative 
combat record form discloses participation in the 8th and 9th 
periods of the Korean Campaign in the summer and fall of 1952 
and winter of 1953.  The veteran was among those individuals 
to receive the Korean Service Medal, the United Nations 
Service Medal, and two Bronze Service stars for his 
participation in the 8th and 9th periods of the Korean 
Campaign.  

Service medical records show no complaint, treatment, or 
diagnosis of PTSD, or any back, hip, or eye disorders or 
pertinent injuries in service.  An August 1950 examination 
report completed in conjunction with the veteran's enlistment 
into service shows distant left eye vision of 20/50 (20/70 in 
the right eye), with notation that he failed a color vision 
test.  Neither abnormalities of the spine or extremities, nor 
neurologic or psychiatric disorders were found on entry 
examination and testing.  The veteran was considered 
qualified for military service.  

On October 10, 1952 the veteran was referred for evaluation 
for eyeglasses.  Treatment records of August 1953 show the 
veteran denied any history of injury while in service.  He 
described his general health to be "good."  Back and 
neuropsychiatric examinations were negative for abnormality.  
The veteran indicated that his eyeglasses were not worn 
regularly.  

On separation examination in October 1953 the veteran's left 
eye distant vision was 20/50, his left eye near vision was 
20/40, and both were corrected to 20/20.  Neither 
psychiatric, spine or other musculoskeletal, nor lower 
extremity abnormalities were found on separation examination.  
The veteran was able to distinguish true red and green, and 
he wore eyeglasses for "weak eyes."  The veteran denied of 
any other pertinent, interval medical history; history of any 
swollen or painful joint; eye trouble; arthritis or 
rheumatism; bone, joint or other deformity; lameness; 
neuritis; paralysis; frequent trouble sleeping; frequent or 
terrifying nightmares; depression or excessive worry; nervous 
trouble of any sort; or any drug or narcotic habit.  The 
veteran's discharge was effective in October 1953.  

The pertinent post-service evidence of record includes the 
veteran's November 1953 original VA claim for compensation 
which is silent as to any disorder pertinent to the instant 
appeal.  

The veteran appeared to be in excellent health in February 
1954 on VA examination.  Physical examination was 
unremarkable for pertinent abnormality.  

On a December 1961 unemployability claim and VA Income 
Statement, VA Form 21-527, the veteran claimed that he has 
nervousness caused by excessive drinking, which led to a 
recent discharge from employment.  

A VA hospital summary of January 1962 shows a history of 
drinking since the age of eighteen.  At that time, the 
veteran was unable to describe any particular set of 
circumstances for the onset of his drinking.  He attended 
group psychotherapy and Alcoholics Anonymous (AA) meetings.  
The final psychiatric diagnosis was passive aggressive 
personality disorder, with symptomatic alcoholism, and with 
notation that the veteran's marital and socio-economic 
demands were the external stressors in his diagnosis.  

A claim for unemployability was denied by VA RO rating 
decision dated in March 1962, with notation that the 
veteran's passive aggressive personality disorder, with 
alcoholic symptomatology, was a constitutional or 
developmental abnormality for which service connection could 
not be awarded.  

In July 1972, the veteran received VA hospital treatment for 
alcohol addiction.  

In July 1977, the veteran's claim of service connection for a 
nervous condition was received at the RO.  Correspondence of 
July 1977 requested additional information of the veteran.  

In August 1980, the veteran received VA treatment for 
complaints of left flank and left hip pain, following an 
incident three weeks earlier where he was "beat up."  The 
assessment was musculoskeletal trauma.  

A VA hospital summary dated in September 1982 indicates 
treatment for alcohol dependence.  Passive aggressive 
personality traits, chronic low back pain, and corrected 
vision were noted, with an otherwise unremarkable physical 
examination.  

Based upon a review of the above detailed evidence, including 
service medical records and post-service treatment records, 
the RO rating decision dated in March 1983 denied service 
connection for residuals of an injury to the eyes.  The RO 
also denied service connection for defective vision on the 
basis that this condition was a congenital and development 
abnormality to which service connection may not be granted 
under VA laws and regulations.  Notice of this decision was 
issued to the veteran in April 1983.  The veteran failed to 
initiate or complete an appeal.  

On VA general medical and neuropsychiatric examinations in 
January 1984 the veteran gave a military history of entering 
the U.S. Air Force in 1950, with service in Korea as a truck 
driver, as well as a post-service history of driving a 
truck-a position which required some heavy lifting.  The 
veteran denied any combat while in service.  He also reported 
a 12- to 13-year history of back pain, and he related his 
back pain to his 20-year history of driving trucks, with 
reference to the heavy lifting he was required to do while 
driving a milk truck after service.  The veteran's history 
was considered noncontributory from a neuropsychiatric 
viewpoint.  No mental disorder was diagnosed, although 
chronic alcoholism was noted.  On general medical 
examination, while an initial diagnosis of osteoarthritis of 
the lumbosacral spine was noted pending the results of an X-
ray study, the X-ray results, when completed, were 
"negative."  No neuropathology was found on physical 
examination.  

On examination of the eyes in January 1984 a marked cataract 
on the left eye was noted, and bilateral corrected distant 
vision was 20/70.  The veteran was able to read normal 
newspaper print, his pupils were round and equal and they 
were found to react to light and accommodation.  Extraocular 
movements were intact.  An adequate funduscopic examination 
could not be performed on the left due to the cataract.  

VA medical records dated in June and July 1987 show treatment 
for low back pain. In June 1987, an examiner noted a history 
of a diagnosis of chronic degenerative joint disease, with 
notation that the localized degenerative joint disease had 
been found on X-ray study of 1982.  Current X-rays revealed 
no bony abnormality, however.  On examination on July 19, 
1987 the veteran reported an 18-year history of low back 
pain.  The veteran denied any recent trauma, and the examiner 
noted that the veteran used to work as a furniture mover.  
The assessment was low back pain.  

On VA general medical examination in October 1987, the 
veteran did not report any hip complaint.  He could not 
remember any back injury, but recalled that his back bothered 
him for the past 18 years since working as a truck driver-a 
position that required sitting in a truck cab for long 
distances.  The examiner noted a poor effort on examination.  
The examiner diagnosed arthralgia of the lumbosacral spine, 
with notation that X-ray studies were need to rule out 
arthritis.  X-ray studies revealed a normal lumbosacral 
spine.  The examiner noted a marked tremor of the hands and a 
trembling gait.  These symptoms were associated with alcohol 
or drug withdrawal.  

On psychiatric examination in October 1987 the veteran denied 
any combat or injury while in service in Korea.  The veteran 
gave a 20-year history of working as a truck driver, from 
1954 to 1974.  In 1974 the veteran began working as a 
security guard, a position he had to quit due to back pain.  
The diagnosis was alcohol dependence in remission for the 
past five years, by history, and adjustment disorder with 
depressed mood.  

On VA eye examination of October 1987 the veteran was 
diagnosed with status post bilateral cataract extraction, 
with post chamber intraocular implants, a decentered right 
lens, and endothelial opacities of the right eye.  In a hand-
written addendum, the VA examiner noted that the veteran's 
pseudophakia was not service connected.  

In July 1993, the RO received the veteran's claims of service 
connection for a nervous disorder and residuals of an 
inservice back injury.  In September 1993 the veteran 
clarified that his nervous disorder claim was for service 
connection for PTSD.  

On VA PTSD examination in October 1993, the veteran gave a 
20-year history of driving a truck for milk and bread 
companies.  The veteran stated that he was awarded the Silver 
and Bronze Stars, that he was injured while in Korea when his 
truck ran over a land mine, and that he had lost 50 percent 
use of his left eye at separation from service.  The veteran 
reported dreaming of the truck explosion incident frequently 
since a "new young lieutenant" died due to the incident.  
The veteran also reported witnessing the deaths of several 
buddies.  He also recalled witnessing the death of a man cut 
in half by two trucks, and being under several artillery 
attacks.  The objective findings included that the veteran 
appeared clean and casually dressed; he teared-up when 
talking about Korea and was restless; his mood was anxious 
and dejected, without suicidal thoughts; his speech and 
thought were within normal limits; there was no perceptual 
disturbances;  and cognitive functions were intact and 
insight and judgment were good.  The examiner stated that 
while it was clear that the veteran still has an alcoholic 
problem, this did not explain his total psychological 
difficulties.  The examiner found that the Korean War 
experiences were traumatic and beyond the range of normal 
experience, with resulting symptoms of re-experiencing, 
avoidance, numbing, and arousal--symptoms consistent with 
PTSD.  The examiner diagnosed PTSD and alcohol abuse, 
episodic.  

A November 1993 lay statement of Mrs. [redacted], the veteran's 
former wife, indicates that the veteran's drinking became 
increasingly worse after his discharge in 1953.  She states 
that upon returning home from Korea the veteran had a very 
violent temper, with violent dreams and relapses of the war, 
as well as suicidal tendencies.  She indicates that his 
violent dreams and periods of depression continue to the 
present, and that the veteran doesn't like crowds and prefers 
to be alone.  

The RO requested additional, more detailed, PTSD stressor 
information from the veteran by correspondence dated in July 
and August 1996, and in April 1997.  In a statement received 
in August 1996, the veteran recounted the incident where his 
truck hit and land mine and exploded, killing a passenger and 
wounding the veteran.  In an October 1996 statement, the 
veteran stated he could not provide the dates and times of 
the alleged PTSD stressor events, other than the incidents 
occurred in the wintertime while in Korea and engaged with 
the 18th Fighter-Bomber Wing.  In an April 1997 statement, 
the veteran again stated that he could not remember any names 
of individuals involved in the stressor incidents.  

In December 1997 the RO requested the United States (US) Army 
verify the veteran's alleged PTSD stressors, as detailed in 
his several statements, copies of which were included with 
the request and forwarded to the US Army.  In May 1998, the 
Army informed the RO that no verification of the veteran's 
reported PTSD stressor events could be completed given the 
limited information from the veteran.  The RO was advised 
that Morning Reports could be obtained from the National 
Archives and Records Administration, but that the request 
must include the date of the specific incidents, within a 
three-month period.  

A November 1998 VA memorandum was issued to the veteran's 
representative indicating that the reasons and bases for the 
continued denial of the claim for service connection for PTSD 
was the lack of credible supporting evidence of the 
occurrence of the claimed stressors.  





II.  Legal Analysis

A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997); see also 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) (governing claims for service 
connection, in general).  

The veteran contends that he has PTSD as a result of several 
traumatic experiences he underwent while stationed in Korea.  
These PTSD stressors include sustaining injuries in an 
explosion when his truck ran over a land mine killing a 
lieutenant who was sitting next to him, being exposed to land 
mines, artillery and small arms fire on a regular basis, and 
witnessing the violent death of another fellow soldier who 
was struck by two vehicles.  

As regards the presence of a current, clear PTSD diagnosis, 
the Board notes that the October 1993 VA examiner's diagnosis 
of PTSD was made after a review of the veteran's clinical 
history, including the veteran's report of military history, 
his recitation of the claimed in-service stressors and 
present complaints, with a description of the objective 
findings.  The VA examiner appears to have reviewed the facts 
and circumstances of the veteran's post-service clinical 
history, including his prior treatment for alcohol abuse, his 
prior diagnosis of passive aggressive personalitydisorder, 
and his present complaints.  The veteran appeared to tear up 
when he talked about Korea, and his mood was anxious and 
dejected.  The Board finds that, overall, the diagnosis of 
PTSD satisfies the element of a clear, current PTSD 
diagnosis, for purposes of a claim for service connection.  
See Cohen, 10 Vet.App. at 139-142.  

The next element to consider, however, is whether there 
exists credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  Cohen, 
10 Vet.App. at 139-142.  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  If the VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressors actual 
occurrence and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstance, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet.App. 91, 98 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service  records that corroborate the veteran's 
testimony or statements.  See Zarycki, 6 Vet.App. at 98. 

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet.App. at 146, citing Irby v. Brown, 6 
Vet.App. 132, 136 (1994).  The Board must make specific 
findings of fact, supported by reasons and bases, as to 
whether or not the veteran was engaged in combat with the 
enemy, and, if so, whether any of his claimed stressors were 
related to such combat.  Cohen, 10 Vet.App. at 145 (citations 
omitted).  

In the instant case on appeal, the veteran is not shown to 
have engaged in combat with the enemy.  The evidence of 
record shows that the veteran served honorably in Korea as a 
vehicle dispatcher during the Korean Conflict.  While the 
veteran gave a military history of having received a Silver 
Star and a Bronze Star for his service in Korea (to include 
on recent VA examination), the service administrative records 
clearly show that the veteran received two Bronze service 
stars-decorations which are not specifically indicative of 
combat.  Similarly, while the veteran received the Korean and 
United Nations Service Medals for his participation in the 
8th and 9th periods of the Korean Campaign, these service 
decorations are not specifically indicative of any combat 
engaged in by the veteran.  Indeed, the veteran specifically 
denied combat on VA examinations in January 1984 and October 
1987. 

In the absence of evidence that the veteran engaged in combat 
with the enemy, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply, and corroboration of the occurrence 
of the claimed stressors is necessary.  

In the instant case, however, the veteran's claimed stressful 
events have not been verified, and the veteran is unable to 
provide sufficient information to permit independent 
verification of his claimed PTSD stressors, although the RO 
has given him several opportunities to do so.  While the RO 
requested additional, more detailed, PTSD stressor 
information from the veteran by correspondence dated in 
August 1996 and April 1997, the veteran replied in October 
1996 and April 1997 that he could provide no further details 
than that already given in his August 1996 statement.  While 
the RO attempted to verify the stressors from the available 
information, the RO was informed that more detailed 
information was necessary for any such verification of the 
described events.  The veteran was informed of the necessity 
of this information, but he was unable to provide it. 

In view of the foregoing, the Board must conclude that the 
veteran's claim for service connection for PTSD must be 
denied.  Notwithstanding the diagnoses of PTSD of record, 
under the circumstances of this case, service connection for 
PTSD may not be established in the absence of evidence of a 
verified (or verifiable) stressor to support the diagnosis.  
The Board notes that a diagnosis based on an unverified 
stressor history is inadequate for establishing service 
connection.  See Cohen, 10 Vet. App. at 140; West v. Brown, 
7 Vet.App. 70, 77 (1994).  As a diagnosis is only as good and 
credible as the history on which it is based, see Reonal v. 
Brown, 4 Vet. App. 358 (1992), a diagnosis of PTSD not based 
on independently substantiated evidence has no probative 
value insofar as portending to link the veteran's PTSD to a 
valid stressor in service. See West, 7 Vet. App. at 77.  
Furthermore, without more detailed information from the 
veteran for verification of the alleged stressor events, his 
lay statement, by itself, is not conclusive evidence to 
establish the occurrence of the alleged stressors so as to 
meet the criteria for service connection for PTSD.  See 
Zarycki, 6 Vet. App. at 98.  Moreover, as the record presents 
no information no evidence corroborating the occurrence of 
the alleged stressful experiences or information sufficient 
to permit such corroboration, there is no need for further 
examination of the veteran since any diagnosis resulting 
therefrom would similarly be unsupported.

As the evidence of record does not corroborate that the 
veteran engaged in combat or that his claimed stressful in-
service experiences actually occurred, the criteria for 
service connection for PTSD are not met.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  Since, however, a preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

B.  Service Connection for Back and Hip Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  

However, the threshold issue with the instant claims on 
appeal for service connection for back and hip disorders is 
whether these claims, as presented, are well-grounded.  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded."  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). In the absence of evidence of well-
grounded claims, there is no duty to assist the claimant in 
developing the facts pertinent to the claims, and the claims 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, as appropriate), and of a nexus between the in-
service injury or disease and the current disability 
(generally, medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Additionally, the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

While the veteran asserts that he injured his back and hip in 
an in-service truck accident and resulting explosion, his 
service medical records show no such incident or treatment.  
Indeed, service medical records are silent as to any back or 
hip complaints, treatment, or diagnosis.  Specifically, 
treatment records of August 1953 show that the veteran denied 
any history of an injury in service, he described his general 
health as "good," and back and neuropsychiatric 
examinations were negative for any abnormality.  Similarly, 
on separation examination in October 1953 no abnormalities of 
the spine or other musculoskeletal, or lower extremity were 
noted on examination.  Moreover, at separation from service, 
the veteran specifically denied of any pertinent interval 
history, history of any swollen or painful joints, arthritis 
or rheumatism, or bone, joint or other deformity.  As such, 
no chronic back or hip disability was shown in service. 

Furthermore, the post-service medical evidence of record does 
not establish a nexus between any current back or hip 
problems and service.  No physical abnormalities were noted 
on examination in February 1954, and the veteran gave no 
history of any prior pertinent injury.  Significantly, an 
August 1980 VA medical record shows treatment for left flank 
and hip pain subsequent to injuries sustained three weeks 
earlier when the veteran was accosted.  Moreover, at the time 
of his treatment in 1980 and in June and July 1987, the 
veteran repeatedly gave an 18-year history of back pain-
indicating back pain which originating more than one and one 
half decade after his separation from service in 1953.  
Significantly, the record also contains no medical opinion to 
the effect that current back and hip problems are related to 
service, and that veteran has not otherwise indicated that a 
medical opinion exist establishing the required nexus between 
service and any present back or hip disorder.  With no 
competent medical evidence of a nexus, or link, between any 
current back or hip disorder and any incident of service, the 
claim of service connection must be denied as not well-
grounded.  See Savage, 10 Vet. App. at 498; Caluza, 7 Vet. 
App. at 506.

While the veteran may well believe that his current back and 
hip problems are related to service, as a layperson without 
the appropriate medical expertise and training, is not 
competent to diagnose any current disorder or offer an 
opinion to the relationship between his service and a current 
back or hip condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In view of the foregoing, the Board must conclude that the 
veteran has not met his burden of presenting a plausible 
claim.  As such, the VA is under no duty to assist the 
veteran in developing the facts pertinent to the claim.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Finally, inasmuch as the RO notified the veteran of the legal 
requirement to submit well-grounded claims in the July and 
September 1998 Supplemental Statement of the Case and 
Statement of the Case, the Board finds that the duty to 
inform the veteran of the evidence necessary to complete his 
applications for service connection for back and hip disorder 
are met.  See 38 U.S.C.A. § 5103(a) (1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The RO's 1998 SSOC and SOC, 
and the discussions contained herein, are sufficient to fully 
explain to the veteran the elements necessary to submit well-
grounded claims for service connection for the claimed 
conditions, and the reasons why his current claims are 
inadequate.  Id.  

C. New and Material Evidence to Reopen 
a Claim for Service Connection for Residuals of a 
Left Eye Injury 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

As regards the claim for service connection for a left eye 
disability, the veteran merely asserts that he has a current 
left eye disorder which is a residual of a left eye injury 
sustained in service.  The claim for service connection for 
the residuals of a left eye injury in service by the RO 
rating decision dated in March 1983.  As detailed in the 
above Factual Background section, the RO's March 1983 denial 
of the claim for service connection for residuals of a left 
eye injury was based upon a review of the service medical 
records, as well as recent treatment records showing current 
eye pathology, without relation to service.  The veteran was 
informed of the RO's denial of his claim by correspondence 
dated in April 1983, but he did not appeal.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991). 

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio, 1 Vet. 
App. at 145.  The two-step analysis involves two questions: 
(1) Is the newly presented evidence "new," that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence "material," i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

The evidence associated with the claims file since the RO's 
March 1983 decision, the last final decision in this case, 
consists of more recent treatment records regarding left eye 
cataracts, without relation to service or inservice injury, 
as well as the veteran's reiterations that he suffered a left 
eye injury in service.  

The January 1984 VA general medical examination report shows, 
in pertinent part, a marked cataract on the left eye, with 
bilateral, corrected distant vision of 20/70.  This medical 
record fails to associate any current left eye disorder to 
service or inservice injury, and, as such, does not serve to 
reopen the previously denied claim.  This evidence is not 
material in that it is not probative to the issue raised on 
appeal-the etiology of current eye pathology.  While the 
records shows that the veteran had a left eye disorder, and 
one which was not shown at the time of the March 1983 rating 
decision, it is not material to the issue of whether the 
veteran currently has a residual of a left eye injury in 
service-an injury not shown by the service medical records, 
and the current residuals of which are not identified by any 
medical evidence of record.  

The veteran's various statements do not serve to reopen the 
claim as they are essentially duplicative of statements 
already considered by the RO at the time of the final, March 
1983 rating decision.  In a statement received at the RO in 
September 1995, the veteran stated that while in service he 
was found to be 50 percent blind in the left eye as a result 
of injuries sustained when his truck hit a land mine and blew 
up.  While the service medical records show no such injury, 
and no such disability at separation from service, it is 
noted that the veteran asserted that he was 50 percent blind 
in his left eye in a November 1982 written statement, and his 
February 1983 substantive appeal included the assertion that 
he sustained a left eye injury in service.  However, his 
recent statement regarding his left eye, are essentially 
duplicative of his earlier 1982 and 1983 statement-statement 
previously considered when the RO denied the original claim 
in March 1983. 

Concerning the veteran's opinion that his current left eye 
cataracts are due to service, the Board notes that it is the 
province of trained health care professionals to offer 
evidence on a medical matter, such as the relationship 
between a current disability and active service, and as the 
veteran is a lay person without medical training or 
expertise, he is not competent to render a probative opinion 
of the central issue in this case, i.e., whether any current 
left eye disorder is related to active service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  The Board further notes that 
where, such as here, medical evidence is needed to establish 
service connection, lay statements, without more, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the March 1983 RO 
rating decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that any 
current left eye disorder of the veteran was incurred in or 
is the result of an inservice injury during his period of 
active duty service.  As such, none of the evidence is new 
and material for the purpose of reopening the claim, and the 
March 1983 denial remains final.  The Board is additionally 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  The Board views its discussion as sufficient to 
inform the veteran of he elements necessary to complete his 
application to reopen his claim for service connection for 
residuals of a left eye disorder.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).  

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the July 1998 RO 
rating decision on appeal, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  However, the United States 
Court of Appeals for the Federal Circuit recently held that 
there was no such legal requirement.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that the former third 
criterion was properly not noted in the September 1998 
Statement of the Case.  As such, the Board finds that the 
RO's actions are not prejudicial to the veteran, since, for 
the reasons noted above (i.e., that no new and probative 
(material) evidence has been submitted), the outcome of the 
case is the same whether the claim is considered under two- 
or three-prong tests for reopening claims.  Thus, to remand 
this case to the RO for consideration of the correct legal 
standard for reopening claims would be pointless and, in 
light of the above discussion, would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992). 


ORDER

Service connection for PTSD is denied.

In the absence of evidence of well-grounded claims, service 
connection for residuals of back and hip disorders are 
denied.  

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for residuals of an eye 
injury is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals




